Citation Nr: 1103497	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  06-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a right knee disability has been received.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right arm, shoulder 
and hand disability.

6.  Entitlement to service connection for residuals of 
hypothermia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 
1980, March 1981 to July 1992, from June 2001 to June 2002, and 
from February 2003 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO denied, inter 
alia, service connection for residuals of a head injury, to 
include headaches and memory loss, residuals of hypothermia, 
tinnitus, and reopened and denied the claim for service 
connection for a  right knee disability.  

This appeal also arose from a May 2005 rating decision in with 
the RO denied, inter alia, service connection for a right arm, 
shoulder and hand disability.

In June 2005, the Veteran filed a notice of disagreement.  A 
statement of the case (SOC) was issued in September 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in November 2006, which limited 
his appeal to the issues listed on the title page.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of the 
hearing is of record.

The Board notes that during the hearing, the Veteran provided 
testimony with respect to the issue of reopening the claim of 
entitlement to service connection for a low back disability, 
subject to verification that the Board has jurisdiction over this 
issue.  A review of the claims file reveals that the Veteran did 
not filed a timely NOD with respect to this matter, and an SOC 
addressing this matter was not subsequently issued.  Although the 
Veteran listed this issue on his Form 9, he did not file a timely 
NOD with the denial of service connection, and thus did not 
initiate appellate review on this issue.  Therefore, that claim 
is not before the Board.  See 38 C.F.R. § 20.200 (2010) (An 
appeal consists of a timely filed NOD in writing and, after an 
SOC has been furnished, a timely filed substantive appeal (VA 
Form 9 or equivalent statement)).

In August 2010 the Veteran submitted additional evidence directly 
to the Board, without a waiver of initial RO consideration of the 
evidence.  As the appeal is being remanded for other reasons, the 
agency of original jurisdiction will have a chance to review the 
newly submitted evidence in the first instance.

The Board's decision addressing the claims to reopen the claim 
for service connection for a right knee disability is set forth 
below.  The claim for service connection for a right knee 
disability, residuals of a head injury, tinnitus, right arm, 
shoulder and hand disability, and residuals of hypothermia are 
addressed in the remand following the order; these matters are 
being remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In a July 1995 decision, the RO denied service connection for 
a bilateral knee disability.  Although notified of the denial in 
a July 1995 letter, the Veteran did not initiate an appeal.

3.  New evidence associated with the claims file since the July 
1995 denial relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right knee 
disability, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1995 denial of service connection for a 
bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As additional evidence received since the RO's July 1995 
denial is new and material, the criteria for reopening the claim 
for service connection for a right knee disability are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect 
for claims filed on and after August 29. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the request to reopen the 
claim for service connection for a right knee disability, the 
Board finds that all notification and development actions needed 
to fairly adjudicate this aspect of the appeal have been 
accomplished.


II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the Board denied the Veteran's claims for 
service connection for a bilateral knee disability in July 1995.  
The evidence of record at the time of the denial consisted of the 
Veteran's service treatment records.  In denying the claim for a 
bilateral knee disability, the RO found that the condition 
neither occurred in nor was caused by service.  It was noted that 
service treatment records did not show treatment or diagnosis of 
a chronic knee injury in service.

Although notified of the July 1995 denial in a letter the same 
month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 
20.200.  The RO's July 1995 denial of the claims is therefore 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105;38 
C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims 
for service connection in August 2004.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
July 1995 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since July 1995 
includes VA outpatient treatment records, a VA examination from 
December 2004, and the Veteran's June 2010 Board hearing 
testimony.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a right 
knee disability.  At the time of the July 1995 rating decision 
there was no evidence of treatment for a right knee disability 
during service or following service.  The newly submitted 
evidence includes VA outpatient treatment records noting a 
September 2006 assessment of a right knee contusion and possible 
chondromalacia patellae.  A previous report from May 2005 
discussed an initial right knee injury while on active duty.  In 
addition, the during the Veteran's Board hearing, he indicated 
that he had suffered from a right knee disability since service.  
Thus, the Board finds that the above-described evidence provides 
a basis for reopening the claim for service connection for a 
right knee disability.  

In sum, the Board finds that the evidence is "new" in that it 
was not before agency decision makers at the time of the July 
1995 final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that confirms current 
diagnosis of a right knee disability and discusses the disability 
in relation to the Veteran's active duty service.  Hence, this 
evidence relates to an unestablished fact necessary to 
substantiate the claims for service connection for a right knee 
disability, and raises a reasonable possibility of substantiating 
the claim. 

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a right knee 
disability are met.  See 38 U.S.C.A.     § 5108; 38 C.F.R. § 
3.156


ORDER

As new and material evidence has been received, the request to 
reopen the claim for service connection for a right knee 
disability is granted


REMAND

The Board's review of the record reveals that further RO action 
on the claims for service connection for a right knee disability, 
on the merits, as well as the remaining claims on appeal, is 
warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83. Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by a physician would be helpful in 
resolving the claim for service connection for residuals of a 
head injury and tinnitus.

The Veteran claims that he experiences multiple residuals of a 
head injury incurred during service.  He indicated that he 
experiences headaches, dizziness, memory loss, and tinnitus that 
he believes is a result of the initial head injury.  The 
Veteran's service treatment records confirm that he was struck in 
the right tempero-mandibular area in August 2000.  A later entry 
from January 2002 notes a head injury including dizziness, 
nausea, vomiting, and headache.  In a post-deployment statement 
from July 2003, the Veteran reported ringing of the ears.  With 
respect to post-service medical evidence, a July 2010 nurse 
practitioner indicated that the Veteran's head injury is likely a 
major contributor to his headaches and tinnitus.

However, the record includes no actual opinion addressing the 
medical relationship, if any, between current headaches, 
tinnitus, or other symptoms that could be attributed to the head 
injury and service. Under these circumstances, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claims for service connection. See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

As for the Veteran's claimed right arm, shoulder, and hand 
disability, the Veteran has expressed his opinion in various 
statements and at his Board hearing that his arm and hand 
swelling and numbness are due to anthrax shots he received during 
service.  The Board notes that the Veteran's service treatment 
records reference numerous complaints regarding his right 
shoulder, arm, and hand.  In October 1990, right wrist strain was 
noted.  Previously, right forearm pain was noted in May 1981 and 
right elbow strain and soft tissue injury was recorded in October 
1982.  

With respect to post-service medical evidence, VA outpatient 
treatment records note pain in the right arm and shoulder in 
August 2003.  The Veteran continued to express that he believed 
that this pain was related to anthrax shots administered during 
service.  He was afforded a VA examination and neurology 
examination in March 2005.  As a result of these examinations, it 
was determined that the Veteran had right upper extremity 
disability following an anthrax shot with no obvious neurologic 
cause.  The examiner also found right cervical radiculopathy not 
related to the anthrax booster, and possible right carpal tunnel 
syndrome and right posterior shoulder injury.

While the examinations provided an opinion with respect to 
whether the Veteran's claimed right shoulder, arm, and hand 
disability is related to anthrax shots, there is no actual 
opinion addressing the medical relationship, if any, between any 
current disability of the right upper extremity and service.  
Given the Veteran's in-service complaints involving the right 
upper extremity and his post-service diagnoses involving the 
right shoulder and hand, the Board believes that such an opinion 
based on full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claims for service 
connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claimed knee disability, the Board 
notes that the Veteran indicated during the 2010 hearing that 
there are outstanding VA treatment records pertaining to his 
right knee disability.  In addition, he reported that he injured 
his right knee at the time he injured his right ankle during his 
tour in the Gulf.  A statement from the Veteran's friend, who 
served with the Veteran, indicates that he injured his leg and 
knee during the overseas deployment.  His service treatment 
records do reflect treatment for a right ankle sprain in July 
2003, but do no mention a right knee disability.  However, as 
noted above, post-service VA treatment records discuss a right 
knee disability that is related to service.  Thus, given the 
Veteran's complaints of a chronic knee disability since service, 
and the report of a current disability, the Board has determined 
that a VA examination is likewise necessary to determine whether 
there is any relationship between a current right knee disability 
in service.

The Veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, may result in 
denial of the claim for service connection for tinnitus (as the 
original claim will be considered on the basis of the evidence of 
record). See 38 C.F.R. § 3.655.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

As for the Veteran's claim residuals of hypothermia, he reported 
that he suffered from hypothermia and was treated at a private 
facility in Washington around December 1999.  The Veteran 
submitted a statement from a friend who served with him in the 
U.S. Navy Active Combat Reserve Unit since December 1996.

The Board notes that service treatment records currently 
available do not confirm diagnosis of or treatment for 
hypothermia.  A post-service statement from a VA nurse 
practitioner states her opinion that the Veteran experiences a 
loss of finger responsiveness after cold exposure during service.

With respect to the Veteran' s claimed hypothermia, the Board 
notes that the Veteran has indicated that this incident occurred 
sometime in December 1999.  The Veteran's DD 214s do not indicate 
that this was period for which the Veteran was serving on active 
duty.  However, based upon the statement from the Veteran's 
friend, it appears that the Veteran was in Reserve service at 
that time.   It unclear whether the Veteran was serving on active 
duty for training at the time of the alleged hypothermia.

The Board observes that, with respect to the Veteran's Reserve 
service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty training 
(INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6. 

The Board emphasizes that, as the appellant's status as a veteran 
during the period of service in question is a threshold 
requirement for receipt of VA benefits for disability claimed to 
have had its onset during this period of service (see 38 U.S.C.A. 
§ 101(2)), a period of active or inactive duty for training must 
be verified to adjudicate the claims on appeal.  The record 
reflects that the RO attempted to get records for a period of 
active duty service from 2004 to 2006.  However, there is no 
indication in the claims file that personnel and medical records 
from the Veteran's period of reserve duty in 1999 have attempted 
to be obtained.  Thus, the RO should contact the National 
Personnel Records Center (NPRC) (as well as any other relevant 
agency, to include the Navy Reserve Personnel Center, if needed) 
to obtain information as to Veteran's duty service in December 
1999, when the Veteran's hypothermia allegedly began.

Additionally, the record reflects that there are outstanding VA 
medical records which may be pertinent to the claims remaining on 
appeal.  In this regard, it appears that the Veteran receives 
treatment at VAMC Roseburg.  While the claims file currently 
includes outpatient treatment records from VAMC Roseburg dated 
through March 2007, more recent records of VA treatment are 
available.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). Hence, the RO should obtain any records of 
treatment from VAMC Roseburg, since March 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal. The notice letter to 
the Veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full compliance 
with the VCAA and its implementing regulations. Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board notes that since the RO's last 
adjudication of this claim, the Board has received additional 
medical records for a private chiropractor, a July 2010 statement 
from a VA nurse practitioner, and statement from the Veteran's 
friend and fiancé.  These records contain information pertinent 
to the claims on appeal; however, this evidence has not been 
initially considered by the RO and a waiver of initial RO 
consideration has not been obtained.  Hence, on remand, the RO's 
adjudication of the claim should also include consideration of 
the additionally received evidence, in the first instance. See 38 
C.F.R. § 20.1304.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1. The RO should obtain from the VAMC 
Roseburg all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran, since March 2007. The RO must 
follow the procedures set forth in 38 
C.F.R.           § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file.

2.  The RO should contact the NPRC (and any 
other relevant agency, to include the Naval 
Reserve Personnel Center, if necessary), to 
obtain information as to the Veteran's duty 
status and medical records from around 
December 1999.

3. The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA orthopedic and general examination (s) 
pertaining the Veteran's claimed residuals 
of a head injury by appropriate physicians, 
at a VA medical facility. The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to each physician 
designated to examine the Veteran, and each 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.

Residuals of a head injury, to include 
headaches, memory loss, dizziness, and 
tinnitus--With respect to each such 
diagnosed disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the Veteran's in-service 
and post-service history and assertions, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred or 
aggravated in service, to particularly 
include the documented head trauma.

Orthopedic examination - The physician 
should clearly identify all current right 
knee and right shoulder, arm, and hand 
disabilities.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that any such disability is the result of 
disease or injury incurred or aggravated 
during service.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the date 
and time of the examination(s) sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service 
connection for a right knee disability, 
residuals of a head injury, tinnitus, 
residuals of hypothermia, and a right 
shoulder, arm, and hand disability in light 
of all pertinent evidence (to particularly 
include all evidence added to the record 
since the RO's last adjudication of the 
claim) and legal authority. 

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


